                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

                         CRIMINAL MINUTES – JURY TRIAL
                                           Day 16

Case No.: 4:18CR00000-001                                 Date: 11/8/2019


Defendant: Marcus Jay Davis, custody                Counsel: Tony Anderson, Melissa
                                                    Friedman, Bev Davis - CJA



PRESENT:      JUDGE:                Michael F. Urbanski, CUSDJ
              TIME IN COURT:        9:10-10:15; 10:55-12:45 2h 55m
              Deputy Clerk:         Kristin Ayersman
              Court Reporter:       Judy Webb
              U. S. Attorney:       Ron Huber, Heather Carlton, Rachel Swartz, Michael
Baudinet
              USPO:                 none
              Case Agent:           Devin Taylor, FBI TFO
              Interpreter:          none


                                   LIST OF WITNESSES

   GOVERNMENT                                       DEFENDANT
  1. Pleshette Bowens                          1.
  2. Scott McVeigh, Prince George’s County
  Maryland Police Department



PROCEEDINGS:
     Government presents evidence. Ms. Bowens, sworn. No cross. Court questions witness.
     Redirect. Witness excused. US has a stipulation to read into record – US 2129. US 331
     stipulated. US 2128 stipulated, read into record. Mr. McVeigh, sworn. No cross,
     witness excused. Jury recessed 10:14. Recess 10:15 Reconvene 10:55 Defense
     addresses court re going forward today. Court consulted with counsel re schedule at
     sidebar and restates plan on record.
     Government rests.
     Out of the presence of the jury - Defendant renews Motion for Judgment of Acquittal.
     US responds to issues the court focused on. Court overrules and takes under advisement
     portions of Rule 29 motion, as stated on record.
        Out of the presence of the jury - Court addresses Defendant re his right to remain silent
and not to testify in his case – dft has decided not to testify after consultation with counsel.
Court addresses defense counsel re consultation and best interest of client. Court finds this to be
a knowing and voluntary decision by defendant.
        Defendant rests in presence of jury.
        No rebuttle evidence.
        Court releases jury, to return 11/11 at 9am, for charge, closing argument and deliberation.
Four alternates will be released at that time. Court admonishes jury. Jury excused 11:40.
        Charge conference, objections to Jury Instructions by U.S.A and Defendant.
        Defendant remanded to custody.


Additional Information:
Court rules on defendant’s motion to dismiss superseding indictment re GJ testimony, as stated
on record. Court is constrained to enter an order dismissing Ct 10s, opinion forthcoming.
